DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 11-30 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application CN201711273473.9 filed in the People’s Republic of China on December 6, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date of the pending claims under examination is December 6, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted June 23, 2020 and August 16, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, when the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an exceptionally strong presumption that a claim term set off with “consisting of” is closed to unrecited elements. MPEP §211.03 (II). Claim 11 recites HM-3 is linked directed or by a linker to the IgG-Fc. See lines 1-2. Claim 11 also recites the fusion protein consists of (HM-3)n-Linker-IgG-Fc, IgG-Fc-Linker-(HM-3)n, or (HM-3)n-Linker-IgG-Fc-Linker-(HM-3)n, wherein n is selected from 1, 2, 3, 4 or 5, and wherein the IgG-Fc is an IgG-Fc fragment comprising a human wild-type or mutant Fc sequence. See lines 3-5. The scope of the claim is unclear because the structure of the fusion protein is not precisely defined. A fusion protein comprising HM-3 directly linked to IgG-Fc is outside the scope of the structure of the fusion protein consisting of (HM-3)n-Linker-IgG-Fc, IgG-Fc-Linker-(HM-3)n, or (HM-3)n-Linker-IgG-Fc-Linker-(HM-3)n, wherein n is selected from 1, 2, 3, 4 or 5, and wherein the IgG-Fc is an IgG-Fc fragment comprising a human wild-type or mutant Fc sequence. Therefore, the claim is indefinite because the scope of the structure of the fusion protein claimed is not clearly and precisely delineated. Claim 28 which depends from claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claim 28 incorporates by dependency the indefiniteness of claim 11.
Claims 12, 16-18, 21, and 22 are indefinite for depending claim a canceled claim. Claims 13, 14, 15, 19, 20, 23-27, 29 and 30 which depend from claims 12, 18, or 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claims 12, 18, or 22. For the purposes of examination, the claims will be interpreted to depend from claim 11, however, the rejection will remain pending until the rejection is overcome by persuasive arguments or amendment.
Claim 18 recites the fusion protein is TSL-14 (SEQ ID NO: 16). Claim 18 is indefinite because the scope of the claim is unclear. With the assumption claim 18 is dependent from claim 11, claim 11 recites the fusion protein consists of (HM-3)n-Linker-IgG-Fc, IgG-Fc-Linker-(HM-3)n, or (HM-3)n-Linker-IgG-Fc-Linker-(HM-3)n, wherein n is selected from 1, 2, 3, 4 or 5, and wherein the IgG-Fc is an IgG-Fc fragment comprising a human wild-type or mutant Fc sequence. See lines 3-5. The claim is indefinite because the structure of the fusion protein TSL-14 does not fit within the scope of the structure claimed because HM-3 is directly linked to HyFc and not via a linker. Claims 19 and 20 which depend from claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters”, BioDrugs, 2015, pages 215-239).
Claims 11-17 and 21 are directed to a fusion protein comprising HM-3, an IgG-Fc fragment comprising a human wild-type or mutant Fc sequence and a linker. Claims 28 and 29 are directed to a method of administering the protein thereof. HM- 3 is a polypeptide of 15 amino acids of the amino acid sequence IVRRADRAAVPGGGGRGD (SEQ ID NO: 3). See the bridging paragraph on pages 2-3 in the specification filed May 29, 2020.
Xu et al. teach a integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu et al. teach the half-life of the polypeptide is short. See para. [0005]. Xu et al. teach modifying or altering the structure of peptides is a common method to solve the problems of continuous administration due to short half-time. See para. [0006].
Xu et al. do not teach the peptide is fused via a linker to a IgG-Fc fragment comprising a human wild-type or mutant Fc sequence.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgGFc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
	Regarding claim 12, Strohl teaches the linkers (G4S)n where n is 1-4 (SEQ ID NO: 21) and [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2 (present SEQ ID NO: 22). See page 233, right col.-continuing paragraph.
	Regarding claim 13, Strohl teaches the linker is (G4S)n where n is 1-4. See page 233, right col.-continuing paragraph. The claim is obvious because the claim requires the linker to be (GGGGS)n wherein n is 3,m 4 or 5 which overlaps with the linker (G4S)n where n is 1-4 taught by Strohl. Because the claimed linker overlaps with the linker disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding claim 14, Strohl teaches the [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2. See page 233, right col.-continuing paragraph. The claim is obvious because the claim requires the linker to be a(EAAAK)bA wherein B is 1, 2, 3, 4, 5 OR 6 which overlaps with the linker [A(EAAAK)nA]x wherein n is equivalent to 2-4 and x is 1 or 2 taught by Strohl. Because the claimed linker overlaps with the linker disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding claims 16 and 17, Strohl teaches human IgG1, IgG2 and IgG4. See Table 3.
Regarding claim 21, the limitation “the fusion protein is produced in yeast, CHO, SP2/0, BHK and/or HEK293 cells” is a product by process claim limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2141.02.
Regarding claims 28 and 29, the teachings of Xu et al. and Strohl are discussed above. Xu et al. teach to solve the problems of continuous administration of polypeptide with short half-lives is to modify or alter the structure of the polypeptide. See para. [0005]. At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to administer a fusion product formed between the integrin antagonists polypeptide of Xu et al. and a human IgG-Fc taught by Strohl through a linker to prolong the half-life of the integrin antagonist because the technique of fusing therapeutic proteins/peptides to IgG Fc prolongs the half-life of therapeutic protein/peptides with short half-lives thereby solving the problem of continuous administration of therapeutic polypeptide associated with therapeutic polypeptides with short half-lives.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014; Xu (‘759)) and Xu et al. (US 2014/0378384 A1; published 2014; Xu (‘384)) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters” BioDrugs, 2015, 215-239 as applied to claim 11 above, and in further view of Xu et al. (US 2014/0378384 A1; published 2014).
Xu (‘759) teaches a integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu (‘759) teaches the half-life of the polypeptide is short. See para. [0005]. Xu (‘759) teaches modifying or altering the structure of peptides is a common method to solve the problems of continuous administration due to short half-time. See para. [0006].
Xu (‘384) also teaches a integrin antagonist peptide, HM-3, having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0013] and SEQ ID NO: 2. Xu (‘384) further teach administering a pharmaceutical composition comprising the peptide to treat rheumatoid arthritis. See paras. [0013-0017]. Xu (‘384) teach the composition is administered by routes such as hypodermic injection, intramuscular injection, intravenous injection or drip, oral administration (in the form of pills, capsules, etc.) and nasal spray. See para. [0017].
The difference between the claimed invention and the inventions of Xu(‘789) and Xu (‘384) is the peptide in the pharmaceutical composition is not a fusion peptide as claimed.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu (‘789) and Xu (‘384) to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgG Fc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.
Claims 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0329759 A1; published 2014) in view of Strohl (“Fusion Proteins for Half-Live Extension of Biologics as a Strategy to Make Biobetters”, BioDrugs, 2015, pages 215-239) and in further view of Ruminski et al. (WO 2014/015054 A1; published 2014).
Xu et al. teach an integrin antagonist peptide having the amino acid sequence IVRRADRAAVPGGGGRGD. See para. [0005] and SEQ ID NO: 1. Xu  et al. teach the half-life of the polypeptide is short. See para. [0005]. The peptide targets 51 and 53 integrins wherein 53 is the main target. See para. [0005].
The difference between the claimed invention and the teachings in the prior art is Xu et al. do not teach the peptide is fused via a linker to a IgG-Fc fragment comprising a human wild-type or mutant Fc sequence and administering the fusion peptide to treat wet age related macular degeneration.
Strohl teaches peptides and proteins smaller than approximately 70 kDa can be eliminated via kidney filtration and generally possess very short serum half-lives. See page 216, left col.-2nd paragraph. Strohl teaches larger proteins like human IgGs have longer half-lives. See pages 218, left, right col.-continuing paragraph. Strohl teaches the concept of using an IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the last 1980s that is an obvious approach to extend the half-life of therapeutic peptides and proteins. See page 219, right col.-1st paragraph and page 235, left col.-2nd paragraph. Strohl teaches the strategy to extend the half-life of polypeptides with short half-lives involves fusion of the polypeptide to a human IgG Fc domain where the polypeptide is fused to the C-terminus or N-terminus of human IgG Fc. See Table 2. Strohl teaches fusion proteins made with Fc and therapeutic peptides or proteins are often fused together via unnatural amino acid linkers. See page 232, right col.-1st paragraph. Strohl teaches the linkers typically come in either flexible forms such as (G4S)n or in more structurally rigid forms such as [A(EAAAK)nA]x. See page 233, right col.-continuing paragraph.
Ruminski et al. teach aberrant angiogenesis in the retina is a characteristic of wet age-related macular degeneration (wet AMD). See page. 145, lines 28-60. Ruminski et al. teach the integrins 51 and 53 have been implicated in promoting angiogenesis. See page 146, lines 1-3. Ruminski et al. teach the antagonism of the51 and 53 integrins with 51 may provide superior blockade of angiogenesis. See page 146, lines 1-3.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the well-known technique of increasing the half-life of a therapeutic peptide or proteins by fusing the peptide or protein to an IgG Fc to the integrin antagonist peptide (HM-3) of Xu et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to create a fusion of the integrin antagonist peptide and an IgGFc through a linker to increase the half-life of the integrin antagonist peptide. There would be a reasonable expectation of success because the improvement technique is an obvious approach to take that has been successfully applied to therapeutic proteins and peptides that resulted in improved half-lives as discussed by Strohl.
It would have been obvious to administer the fusion peptide between the integrin antagonist peptide of Xu et al. and IgGFc taught by Strohl via a linker in a pharmaceutical composition to treat wet AMD to block the aberrant angiogenesis in retinas that is characteristic in patients with wet AMD. There would be a reasonable expectation of success because the targets of the antagonistic peptide of Xu et al. are 51 and 53 integrins the antagonism of 51 and 53 may provide blockade angiogenesis as taught by Ruminski et al.  
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill. at the time of the effective filing date of the claimed invention.
Summary
Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 11-17 and 21-29 are rejected under 35 U.S.C. 103. Claims 18-20 are not taught or suggested in the prior art because the amino acid sequences set forth in SEQ ID Nos: 9-12 and 15-20 are not taught or suggested in the prior art.

Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658